Citation Nr: 1732695	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-35 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to herbicide exposure and/or service-connected chronic periodontal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 1967 and from
October 1976 to July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in February 2010 and February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction has since been transferred to the RO in Sioux Falls, South Dakota.  

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In January 2015, the Board remanded these matters for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development on the matter of entitlement to service connection for a heart disorder, to include as secondary to herbicide exposure and/or service-connected chronic periodontal disease, is warranted.

Unfortunately, the Board has determined that the July 2012 and July 2015 VA examination reports and medical opinions do not fully address the Veteran's contentions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  In a written statement dated in February 2013, the Veteran stated that "Medical records document the onset of elevated cholesterols and extensive periodontal disease that would have increased the inflammatory processes that have been proven to be factors in the onset of cardiovascular disease."  Neither examiner provided an opinion as to whether the Veteran's currently diagnosed heart disorder was caused or aggravated by his service-connected chronic periodontal disease.  Thus, the Board will not proceed with final adjudication of the service connection claim until a competent VA medical opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed heart disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record also reflects that the Veteran receives VA medical treatment for his claimed heart disorder from the Sioux Falls VA Medical Center (VAMC).  Updated VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter that provides notice as to the information and evidence that is required to substantiate a claim for service connection on a secondary basis.

2.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed heart disorders from Sioux Falls VAMC for the time period from February 2015 to the present and associate them with the record.

3.  Thereafter, obtain a VA medical opinion to clarify the nature and etiology of the Veteran's claimed heart disorders from an appropriate examiner.  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed heart disorder was caused or aggravated (permanently worsened) by the Veteran's service-connected chronic periodontal disease.  In doing so, the examiner should acknowledge and discuss the medical treatise materials associated with the record in April 2010, September 2011, and July 2012. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

4.  After the development requested has been completed, the AOJ must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion and/or examination is deficient in any manner, the AOJ must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the July 2015 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

